Citation Nr: 0005438	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-14 642	)	DATE
	)                              
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of Department 
of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1927 to May 
1947.  The veteran died in January 1977, and the appellant is 
the purported widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Manila, 
Philippines Regional Office (RO) of the VA. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

In a May 1999 statement, the appellant withdrew her request 
for a personal hearing before a Member of the Board.  No 
further duty to assist her in that regard is warranted.  
38 U.S.C.A. § 5107 (West 1991).  

In February 2000, the Board received mail from the appellant 
that was sent directly to the Board.  Regarding consideration 
of additional evidence, pursuant to 38 C.F.R. § 20.1304(c), 
any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section...must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  Id. 

The appellant has submitted additional evidence directly to 
the Board, without a written waiver.  The evidence consists 
of a request for an advance on the docket for consideration 
of her appeal, due to her failing health, as evidenced in 
outpatient treatment records submitted for the Board's 
review.  Also submitted was another duplicate copy of a 
marriage certification between the appellant and the veteran, 
of which several copies are of record.  Consequently, the 
Board determines that no written waiver is necessary, and 
that the mail sent directly the Board is not pertinent 
evidence that must be referred to the agency of original 
jurisdiction.  It is not considered pertinent evidence 
because it does not pertain to legality and validity of a 
marriage, which is the basis of the issue on appeal.  Rather, 
it shows the current health status of the appellant, which is 
not at issue here, and the remainder of the mail is a request 
for an advance on the docket and duplicative evidence.  Id.  

The Board notes that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Procedural history reveals that in June 1978, the RO 
conducted a Field investigation to determine whether the 
appellant, who was the claimant at the time, could be 
recognized as the veteran's legal widow under the deemed 
valid marriage rule.  In August 1978, the RO wrote an 
Administrative decision for the record.  The issue was 
whether the marriage of the veteran to claimant, [redacted]
[redacted], may be deemed valid.  The facts and a discussion 
were provided.  The RO concluded that the veteran's marriage 
to the claimant was not deemed valid.  She perfected an 
appeal to the Board.  

In an April 1979 decision, the Board phrased the issue as one 
for entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to VA benefits.  The 
Board found that the veteran was married to another in 1949, 
and that that marriage was never dissolved; that the veteran 
and appellant, [redacted], were married in 
January 1961, at which time appellant had knowledge of a 
legal impediment to her marriage to the veteran; and that the 
veteran died in January 1977.  The Board concluded that the 
appellant was not the legal spouse of the veteran at the time 
of his death; and that the appellant's marriage to the 
veteran may not be recognized on a "deemed valid" basis for 
VA purposes.  Her claim was denied.  When the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1104 
(1999).


FINDINGS OF FACT

1.  In April 1979, the Board issued a decision which denied 
the appellant's claim for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of VA death 
benefits. 

2.  The evidence associated with the record subsequent to the 
April 1979 Board decision is not new because it is cumulative 
and redundant, and does not bear directly and substantially 
upon the specific matter now under consideration; which is 
whether there is evidence showing that the appellant was the 
legal spouse of the veteran at the time of his death in 
January 1977. 

3.  When considered alone or together with all of the 
evidence, the additional evidence submitted for the record 
has no significant effect on the facts previously considered.


CONCLUSION OF LAW

The April 1979 Board decision, denied recognition of the 
appellant as the surviving spouse of the veteran for the 
purpose of entitlement to VA benefits, is final, and the 
evidence received since the April 1979 Board decision, is not 
new and material.  38 U.S.C.A. §§ 5108, 7104(a) (b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156, 20.1100(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a final claim, denied by the 
Board in April 1979.  The law pertinent to the issue on 
appeal in April 1979, is as follows:  

To be entitled to death benefits as a "surviving 
spouse" of a veteran, the claimant must have been the 
veteran's spouse at the time of the veteran's death.  
38 U.S.C. § 1013, 410, 541  

Death benefits may be granted where the claimant, 
without knowledge of any legal impediment, entered into 
a marriage with the veteran which, but for the 
impediment, would have been valid, and she thereafter 
cohabited with him for one year or more immediately 
before his death, or for any period of time if a child 
was born of the purported marriage or was born to them 
before such marriage.  Such claimant is not eligible, 
however, if claim is filed by a legal widow of the 
veteran who is found entitled to such benefits.  
38 U.S.C. § 103(a).  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  The appellant in the 
instant case has not petitioned for reconsideration of this 
case.  Accordingly, the Board's April 1979 decision is final.  
Id.

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b); see also 38 C.F.R. § 19.153 (1976) (an action or 
determination on a claim by the agency of original 
jurisdiction shall become final if an appeal is not initiated 
and perfected...., and the claim cannot thereafter be reopened 
or allowed, except as may be otherwise provided by VA 
regulations).  

When a claimant seeks to reopen a claim after an appellate 
decision and submits evidence in support of that claim, a 
determination must be made as to whether this evidence is new 
and material and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 C.F.R. § 20.1105(1999); see 
also 38 U.S.C.A. § 5108, 7104.  Therefore, once a Board 
decision becomes final under section 7104(b), "the Board does 
not have the jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the presumption of credibility doctrine 
articulated in Evans v. Brown, 9 Vet. App. 273 (1996) 
continues to be binding precedent).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence of record at the time of the April 1979 Board 
decision included a marriage certificate, showing that the 
veteran was married to V. M. in 1934 and a copy of a decree 
of annulment disclosed that the marriage was dissolved in 
October 1946.  A declaration of marital status, received from 
the veteran in November 1950, showed that he was married to 
A.A.N., that they did not live together and that A.A.N. was 
intending to file for divorce.  Official birth records 
disclosed that children were born to the veteran and 
appellant, and official marriage records disclosed that the 
veteran and appellant were married in January 1961.  

A copy of the veteran's death certificate was of record, 
showing that he died in January 1977.  Department of the Navy 
records showed that the appellant was entitled to annuity 
compensation under the survivor benefit plan of the veteran.  
Statements from the appellant were of record, which indicated 
that she knew the veteran to have only been married and 
divorced once, and that the veteran never mentioned a 
marriage to A.A.N.  November 1977, and October 1978 records 
from the Civil Registrar show certification that there was no 
data pertaining to the marriage of the veteran and A.A.N.  

A Field Examination conducted in June 1978.  The appellant 
and her family were interviewed.  In her first sworn 
deposition, the appellant stated that she had no knowledge of 
any legal impediment to her marriage to the veteran.  After 
the appellant's relatives advised the field examiner that the 
appellant had lived as the housemaid for the veteran and 
A.A.N, and that she therefore had knowledge of their 
marriage, she acknowledged the same in the second of two 
depositions.  Also in her second deposition, the appellant 
admitted that at the time of her marriage to the veteran in 
1961, she knew that he had a prior undissolved marriage with 
A.A.N.  

Additional evidence received in conjunction with the 
appellant's claim to reopen includes statements encompassing 
the appellant's contentions that she was the surviving spouse 
of the veteran at the time of his death; and duplicate 
records, a September 1997 record from the Civil Registry, and 
a December 1997 record from the Records Management and 
Archives Office. 

The duplicate records received are of the marriage contract 
between the appellant and the veteran, and a duplicate copy 
of the 1977 Navy document showing the appellant's entitlement 
to annuity benefits.  Duplicative in content is the September 
1997 record from the Civil Registry which said the same thing 
as was certified in November 1977 and October 1978; that 
there was no data about the marriage between the veteran and 
A.A.N.  The September 1997 record from the Civil Registry 
indicates certification that that Office had no record of 
marriage between the veteran and A.A.N, and that the records 
of marriages for the year 1949 were still intact in the 
archives of that office.  

The December 1997 record from the Records Management and 
Archives Office indicates certification that there was no 
available information from the Register of Marriages in 1949 
about the marriage of the veteran to A.A.N.  

The Board at this time has reviewed all of the additional 
evidence received by the Board since its April 1979 decision, 
and determines that this information is not new. That is, 
certainly the duplicate copies the marriage certificate of 
the veteran to the appellant and the Navy benefits she 
received as his surviving spouse are not new.  Again, the 
September 1997 Civil Registrar document is identical in 
content to the November 1977 and October 1978 records, which 
the Board considered at the time of its April 1979 decision.  
The content of the December 1997 record is also the same; 
namely indicating that there is no archival information on 
the veteran's marriage to A.A.N., a fact, again, also 
considered previously by the Board.  

The matter under consideration here is whether the appellant 
was the surviving spouse of the veteran at the time of his 
death in January 1977, and whether their marriage could be 
"deemed valid" for VA purposes.  Competent evidence showing 
that the veteran's marriage to A.A.N. was dissolved, and, 
that the appellant had no knowledge of a legal impediment to 
her marriage to the veteran, would have to be presented in 
order for the appellant to reopen this finally denied claim.  
Considering the fact that the appellant admitted in a sworn 
deposition in June 1978, that she had knowledge of a legal 
impediment to her marriage to the veteran, new evidence to 
the contrary is probably difficult to supply, but, 
nonetheless, is what is required by law to reopen this claim. 

Without evidence that bears directly and substantially on the 
matter under consideration, the claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of VA death benefits remains denied.  Accordingly, 
the evidence received subsequent to the April 1979 Board 
decision pertaining to the appellant's purported marriage to 
the veteran, is, therefore, cumulative of the evidence 
previously of record.  38 C.F.R. § 3.156(a).  Because the 
evidence is not "new," its materiality need not be 
determined.  Smith v. West, 12 Vet. App. 312, 315 (1999) (if 
the evidence is not "new," the analysis ends there; its 
materiality is not relevant).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application to reopen her claim for status as a surviving 
spouse of the veteran.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

New and material evidence having not been presented to reopen 
a claim for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits, 
the claim remains denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

